Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Please amend [0010] of the Specification as per below:

[0010] With the above embodiment, the optimum number is further adjusted and optimized based on the lock spin time to attempt [[o]] to reduce the lock spin time, which impedes performance. As the lock spin time increases, the adjustment to reduce the number of threads increases to reduce available threads which reduces lock contention and overall system lock spin time.

Authorization for this examiner’s amendment was given in a telephone interview with David Victor, Reg. No. 39,867 on 03/04/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1.	(Currently Amended) A computer program product for determining a number of threads for execution in cores of a processor complex, wherein the computer program product comprises a computer readable storage medium having computer 
	determining a first processing measurement based on a greater than zero that are executing on the cores of the processor complex, wherein each core includes circuitry to independently execute a plurality of threads;
	determining an optimal number of threads to make available to execute on the cores based on the first processing measurement, wherein the optimal number is greater than zero;
	determining a second processing measurement based on the that are executing on the cores , wherein the first processing measurement is different than the second processing measurement;
	determining an adjustment ;
applying the adjustment to the optimal number of threads resulting in an adjusted number of threads greater than zero that is different from the optimal number of threads to make available to execute on the cores; [[and]]
	
allocating the adjusted number of threads among the cores to determine an available number of threads for each of the cores;
for each core of the cores, performing:
indicating at least one of the available number of threads determined for the core as available to execute instructions; and
indicating at least one of the available number of threads determined for the core as idle; and
executing the instructions on the cores utilizing the available number of threads. 
	
Claim 2.	(Currently Amended) The computer program product of claim 1, wherein the determining the first processing measurement comprises determining a number of Input/Output (I/O) operations from the determining the adjustment is a lock spin time of the number of threads 
 
	Claim 3.	(Currently Amended) The computer program product of claim 2, wherein the determining the optimal number of threads to execute comprises:
	maintaining an association of a plurality of ranges of a number of I/O operations and adjustments to a maximum number of threads that are available to execute on the cores;
	determining an adjustment to the maximum number of threads associated with a range of I/O operations including the determined number of I/O operations; and
	calculating the optimal number of threads by applying the determined adjustment to the maximum number of threads available to execute on the cores. 
 
	Claim 4.	(Original) The computer program product of claim 3, wherein the adjustments comprise reducing the maximum number of threads by a percentage, wherein the percentage decreases for higher ranges of I/O operations. 

	Claim 5.	(Currently Amended) The computer program product of claim 1, wherein the determining the second processing measurement comprises determining a lock spin time the optimal number of threads based on the determined lock spin time comprises:
	maintaining an association of ranges of lock spin times and adjustments to a number of threads; and
	determining an adjustment to the optimal number of threads associated with a range of lock spin times including the determined lock spin time. 
 
	Claim 6.	(Currently Amended) The computer program product of claim 5, wherein the adjustment to the determined optimal number of threads comprises reducing the determined optimal number of threads by a percentage, wherein the percentage increases for higher ranges of lock spin 
 
	Claim 7.	(Currently Amended) The computer program product of claim 1, 
	
at least one of the available number of threads indicated as available to execute instruction
 
	Claim 8.	(Canceled) 
 
	Claim 9.	(Currently Amended) The computer program product of claim 1, wherein the first processing measurement comprises a lock spin time the 
 
	Claim 10.	(Currently Amended)	A computer program product for determining a number of threads for execution in cores of a processor complex, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
determining a number of Input/Output (I/O) operations from a first number of threads greater than zero executing on the cores of the processor complex, wherein each core includes circuitry to independently execute a plurality of threads;
maintaining an association of a plurality of ranges of I/O operations and adjustments to a maximum number of threads that are available to execute on the cores;
determining an adjustment to the maximum number of threads associated with a range of I/O operations including the determined number of I/O operations;
calculating an optimal number of threads by applying the determined adjustment to the maximum number of threads available to execute on the cores, wherein the optimal number of threads is greater than zero and different from the first number of threads; and
executing instructions utilizing the optimal number of threads on the cores


 
	Claim 11.	(Canceled) 
 
 	Claim 12.	(Currently Amended)	A computer program product for determining a number of threads for execution in cores of a processor complex, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
determining a lock spin time based on a first number of threads executing in the cores wait to obtain locks on computational resources;
maintaining an association of a plurality of ranges of lock spin times and adjustments to a maximum number of threads that are available to execute on the cores;
	determining an adjustment to the maximum number of threads associated with a range of lock spin times including the determined lock spin time; and
calculating an optimal number of threads by applying the determined adjustment to the maximum number of threads available to execute on the cores, wherein the optimal number of threads is greater than zero and different from the first number of threads; and
executing instructions utilizing the optimal number of threads on the cores


 
	Claim 13.	(Canceled) 
 
	Claim 14.	(Currently Amended) A system, comprising:
	a processor complex having a plurality of cores executing threads; and
	a computer readable storage medium having computer readable program code embodied therein that when executed on at least one of the cores performs operations, the operations comprising:
	determining a first processing measurement based on a greater than zero that are executing on the cores of the processor complex, wherein each core includes circuitry to independently execute a plurality of threads;
	determining an optimal number of threads to make available to execute on the cores based on the first processing measurement, wherein the optimal number is greater than zero;
that are executing on the cores , wherein the first processing measurement is different than the second processing measurement;
	determining an adjustment ;
applying the adjustment to the optimal number of threads resulting in an adjusted number of threads greater than zero that is different from the optimal number of threads to make available to execute on the cores; [[and]]
	
allocating the adjusted number of threads among the cores to determine an available number of threads for each of the cores;
for each core of the cores, performing:
indicating at least one of the available number of threads determined for the core as available to execute instructions; and
indicating at least one of the available number of threads determined for the core as idle; and
executing the instructions on the cores utilizing the available number of threads. 
 
	Claim 15.	(Currently Amended)	The system of claim 14, wherein the determining the first processing measurement comprises determining a number of Input/Output (I/O) operations from the determining the adjustment is a lock spin time of the number of threads 
 
	Claim 16.	(Currently Amended)	The system of claim 15, wherein the determining the optimal number of threads to execute comprises:
	maintaining an association of a plurality of ranges of a number of I/O operations and adjustments to a maximum number of threads that are available to execute on the cores;
	determining an adjustment to the maximum number of threads associated with a range of I/O operations including the determined number of I/O operations; and
	calculating the optimal number of threads by applying the determined adjustment to the maximum number of threads available to execute on the cores. 
 
	Claim 17.	(Currently Amended) The system of claim 14, wherein the determining the second processing measurement comprises determining a lock spin time the optimal number of threads based on the determined lock spin time comprises:
	maintaining an association of ranges of lock spin times and adjustments to a number of threads; and
	determining an adjustment to the optimal number of threads associated with a range of lock spin times including the determined lock spin time. 
 

	
	scheduling tasks to only execute on the at least one of the available number of threads indicated as available to execute instruction 
 
	Claim 19.	(Canceled) 
 
	Claim 20.	(Currently Amended) A method 
	determining a first processing measurement based on a greater than zero that are executing on [[the]] cores of [[the]] a processor complex, wherein each core includes circuitry to independently execute a plurality of threads;
	determining an optimal number of threads to make available to execute on the cores based on the first processing measurement, wherein the optimal number is greater than zero;
	determining a second processing measurement based on the that are executing on the cores , wherein the first processing measurement is different than the second processing measurement;
;
applying the adjustment to the optimal number of threads resulting in an adjusted number of threads greater than zero that is different from the optimal number of threads to make available to execute on the cores; [[and]]
	
allocating the adjusted number of threads among the cores to determine an available number of threads for each of the cores;
for each core of the cores, performing:
indicating at least one of the available number of threads determined for the core as available to execute instructions; and
indicating at least one of the available number of threads determined for the core as idle; and
executing the instructions on the cores utilizing the available number of threads. 
 
	Claim 21.	(Currently Amended) The method of claim 20, wherein the determining the first processing measurement comprises determining a number of Input/Output (I/O) operations from the number threads executing on the cores determining the adjustment is a lock spin time of the number of threads 
 
optimal number of threads to execute comprises:
	maintaining an association of a plurality of ranges of a number of I/O operations and adjustments to a maximum number of threads that are available to execute on the cores;
	determining an adjustment to the maximum number of threads associated with a range of I/O operations including the determined number of I/O operations; and
	calculating the optimal number of threads by applying the determined adjustment to the maximum number of threads available to execute on the cores. 
 
	Claim 23.	(Currently Amended) The method of claim 20, wherein the determining the second processing measurement comprises determining a lock spin time the optimal number of threads based on the determined lock spin time comprises:
	maintaining an association of ranges of lock spin times and adjustments to a number of threads; and
	determining an adjustment to the optimal number of threads associated with a range of lock spin times including the determined lock spin time. 
 
	Claim 24.	(Currently Amended) The method of claim 20, 

	scheduling tasks to only execute on the at least one of the available number of threads indicated as available to execute instruction 
 
	Claim 25.	(Canceled)  

	Claim 26. 	(New) The computer program product of claim 1, wherein the indicating the at least one of the available number of threads as idle comprises indicating all the available number of threads not indicated as available to execute instructions as idle.

	Claim 27. 	(New) The system of claim 14, wherein the indicating the at least one of the available number of threads as idle comprises indicating all the available number of threads not indicated as available to execute instructions as idle.

	Claim 28. 	(New) The method of claim 20, wherein the indicating the at least one of the available number of threads as idle comprises indicating all the available number of threads not indicated as available to execute instructions as idle.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-7, 9-10, 12, 14-18, 20-24, and 26-28 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 14, 2022